DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMDL #05-004
October 18, 2005
Dear State Medicaid Director:
A number of States and Tribal organizations have asked whether expenditures that are certified
by Tribal organizations can be used to fulfill State matching requirements for administrative
activities under the Medicaid program. In considering this question, the Centers for Medicare &
Medicaid Services (CMS) took into account the fact that Tribal organizations may have
governmental responsibilities when operating on behalf of Tribal governments. Additionally,
CMS considered the possible occurrence of duplicate payment when the same entity is paid
under an agreement to perform Medicaid State administrative activities and as a provider for
Medicaid services. This letter describes CMS’ policy regarding the conditions under which
Tribal organizations can certify expenditures as the non-Federal share of Medicaid expenditures
for Medicaid administrative services directly provided by such entities.
Pursuant to Federal law, the Indian Self-Determination and Education Assistance Act
(ISDEAA), Public Law 93-638, as amended, permits Indian Tribes to directly operate health
programs that furnish covered Medicaid services under a contract or compact with the Indian
Health Service (IHS). Several States have contracted with Tribes to perform certain allowable
Medicaid administrative functions and, as units of government, the Tribes certify actual
expenditures related to these activities to the State. The activities performed include, among
other things, outreach and application assistance for Medicaid enrollment and activities that
ensure appropriate utilization of Medicaid services by Medicaid beneficiaries. The contract
language ensures that expenditures certified for administrative costs do not duplicate, in whole or
in part, claims made for the costs of direct patient care. The State uses the certified expenditures
in its Federal financial participation (FFP) claims for State Medicaid administration activities.1
Section 1903(w)(6)(A) of the Social Security Act (the Act) specifies that the Secretary may not
restrict a State's use of funds where such funds are derived from State or local taxes (or funds
appropriated to State teaching hospitals) transferred from, or certified by, units of government
within a State as the non-Federal share of Medicaid expenditures, regardless of whether the unit
of government is also a health care provider under the State plan, unless the transferred funds are
derived from donations or taxes that would not otherwise be recognized as the non-Federal share.
Under this provision, only certified public expenditures from units of government are protected.

1

Federal funds may not be used to meet State matching requirements, except as authorized by Federal law.
Although Federal IHS funds awarded under ISDEAA may be used to meet Tribal matching requirements, that
authority does not include State matching requirements. As a result, Tribal expenditures certified for this purpose
must be funded through non-ISDEAA sources.

Page 2 – State Medicaid Director

Regulations at 42 CFR section 433.51 permit certified public expenditures from public agencies,
specifically including Indian Tribes, to be used as the non-Federal share of expenditures.
However, these regulations do not address Tribal organizations.
It is not the intent of this letter to expand the scope of transactions protected under section
1903(w)(6)(A) of the Act or the regulations at 42 CFR section 433.51. However, it is CMS’
position that when federally recognized Indian Tribes coalesce for a common purpose, that
collective effort should be afforded the same rights, privileges, protections, and exemptions as
the individual Tribes themselves.2 This status extends to Tribal organizations formed solely by,
wholly owned by or comprised of, and exclusively controlled by Indian Tribes, as currently
defined in section 4(e) of ISDEAA. This section defines “Indian Tribe” to mean any Indian
Tribe, band, nation, or other organized group or community, including any Alaska Native village
or a regional or village corporation as defined in, or established pursuant to, the Alaska Native
Claims Settlement Act, which are recognized as eligible for the special programs and services
provided by the United States to Indians because of their status as Indians.
Some Indian Tribes, either alone or jointly with other Indian Tribes, operate health programs
indirectly through separate Tribal organizations. The organizational structure of the Tribal
organizations, as well as the designation of authority and responsibilities by the Tribes to the
Tribal organizations, varies among Tribes and Tribal organizations. When the IHS enters into an
ISDEAA contract or compact with a Tribal organization, the IHS engages in a detailed process
of certifying that the Tribal organization meets the ISDEAA statutory requirements. The
governing body of the Tribal organization must be composed solely of members of Indian
Tribes. Each Tribe represented by the Tribal organization must have passed a resolution
authorizing the Tribal organization to act on its behalf. ISDEAA requires that the contracting or
compacting Tribal organization compute its costs in accordance with the cost principles for State,
local, and Indian Tribal governments contained in the Office of Management and Budget (OMB)
Circular A-87. Additionally, ISDEAA requires that the Tribal organization comply with the
provisions of the Single Audit Act (31 U.S.C., Chapter 75). Therefore, reliance on the IHS
certification process for approval of ISDEAA contracts and compacts will prevent duplication of
some of the efforts necessary to determine—by CMS standards—whether an entity is a unit of
government.
Some Tribal organizations that receive IHS funding do not operate solely on behalf of Tribal
governments. A Tribal organization that is not formed wholly by Indian Tribes, as discussed
above, may be authorized to act on behalf of Tribal governments, may receive IHS grant funds
on behalf of such governments, and may be accorded the rights of such governments for many
purposes. However, unless a Tribal organization is either the recognized governing body of an
Indian Tribe, or an entity which is formed solely by, wholly owned by or comprised of, and

2

See Dille v. Council of Energy Resource Tribes, 801 F.2d 373 (10th Cir. 1986).

Page 3 – State Medicaid Director

exclusively controlled by Indian Tribes, as defined above, it is not a unit of government for
Medicaid purposes.
Because of the variations in the organization, nature, function, responsibilities, and fiscal
arrangements between Tribes and Tribal organizations, CMS has developed a set of criteria for
use in analyzing whether a Tribal organization is acting as a unit of government and incurs
expenditures of State plan administration that are eligible for Federal matching funds. All of
these criteria must be met for recognition of certified public expenditures for administration of
the State plan by a Tribal organization. If you choose to enter into a contractual arrangement for
certification of expenditures for Medicaid administrative activities by a Tribal organization
which meets the criteria set forth below, please ensure that your agreements are structured such
that you do not contract out any Medicaid administrative functions that Federal or State law and
regulations require that the State government itself perform. Assure that the activities covered
by the contract are not already being offered or provided by other entities or through other
programs and will not otherwise be paid for as a Medicaid administrative cost. In addition, if the
Tribal organization is also a direct provider of health care services, the contract language must
ensure that activities that are integral parts or extensions of direct medical services, such as
patient follow-up, patient assessment, patient education, or counseling, are not included in the
claims for Medicaid administration. Finally, the costs of any subcontracts by the Tribal
organization to non-governmental entities are not to be included in the FFP claims for which
certification is made.

CRITERIA FOR RECOGNITION OF TRIBAL ORGANIZATION EXPENDITURES AS THE
NON-FEDERAL SHARE OF MEDICAID ADMINISTRATION CLAIMS:
1. The Tribal organization is carrying out health programs of the IHS, including health services
which are eligible for reimbursement by Medicaid, under a contract or compact entered into
between the Tribal organization and the IHS pursuant to the ISDEAA (P.L. 93-638), as
amended.
2. The Tribal organization is either the recognized governing body of an Indian Tribe, or an
entity which is formed solely by, wholly owned by or comprised of, and exclusively
controlled by Indian Tribes, as defined in Section 4 of the ISDEAA (P.L. 93-638), as
amended.
3. The Tribal organization has contracted with the State Medicaid agency to perform specified
State Medicaid administrative activities and certify as public expenditures only its actual
costs (computed in accordance with applicable provisions of OMB Circular A-87) of
allowable administrative activities performed pursuant to its contract with the State Medicaid
agency.

Page 4 – State Medicaid Director

4. The expenditures for allowable administrative activities which are certified by the Tribal
organization are made with Tribal sources of revenue other than Medicaid revenues or
ISDEAA funds.
Attached is a list of Tribal organizations with current ISDEAA Title I contracts or Title V
compacts that have been identified by IHS as meeting the criteria listed above (Attachment A).
This list is subject to change as new Tribal organizations contract or compact with IHS on a
yearly basis. In addition to the attached list of Tribal organizations, for those Tribal
organizations which are the recognized governing body of an Indian Tribe, please refer to the
Department of the Interior’s list of federally Recognized Tribes. The most recent listing, a copy
of which is attached (Attachment B), was published on December 5, 2003, in the Federal
Register (67 Fed. Reg. 68180). Proof of current ISDEAA contractor status should be included in
the agreement approval process established by each State.
Prior to claiming FFP for expenditures for which a Tribal organization certifies the funds, the
State must submit a written statement to the jurisdictional CMS regional office, certifying that
the State reviewed the organization and that it meets all of the criteria specified in this letter.
Please note that the source of funds used by Tribal organizations to represent expenditures
eligible for FFP must be documented to CMS upon its request.
If you have questions regarding this matter, please contact Mr. Ed Gendron at (410) 786-1064.
Sincerely,
/s/
Dennis G. Smith
Director
Attachments
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Martha Roherty
Director, Health Policy Unit
American Public Human Services Association

Page 5 – State Medicaid Director

Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Health Officials
Sandy Bourne
Legislative Director
American Legislative Exchange Council
Lynne Flynn
Director for Health Policy
Council of State Governments
Dr. Charles W. Grim, D.D.S., M.H.S.A.
Director
Indian Health Service
H. Sally Smith
Chairperson
National Indian Health Board
Valerie Davidson
Chairperson
CMS Tribal Technical Advisory Group

Attachment A
Title I Contractors
Tribal Organizations
Title I Tribal Organizations*

Alamo Navajo School Board, Inc.
Albuquerque Area Indian Health Board
All Indian Pueblo Council, Inc.
California Rural Indian Health Board (CRIHB)
Central Valley Indian Health, Inc.
Chapa-De Indian Health Program, Inc.
Consolidated Tribal Health Project, Inc.
Cook Inlet Tribal Council, Inc.
Eight Northern Indian Pueblo Council
Fairbanks Native Association
Feather River Tribal Health, Inc.
Great Lakes Inter-Tribal Council
Healing Lodge of Seven Nations
Indian Health Council
Lake County Tribal Health Consortium, Inc.
Mariposa, Amador, Calaveras, Tuolumne (MACT)
Indian Health Board, Inc.
Northern Valley Indian Health
NW Portland Area Indian Health Board
Ramah Navajo School Board, Inc.
Sierra Tribal Consortium
Sonoma County Indian Health
Southern Indian Health Council
South Puget Intertribal Planning Agency
Toiyabe Indian Health Project
Ukpeagvik Inupiat Corporation
United Indian Health Services
United South and Eastern Tribes, Inc.
United Tribes Technical College
Valdez Native Tribe

* This list will be updated periodically.

Title V Compactors
Tribal Organizations
Title V Tribal Organizations*

Alaska Native Tribal Health Consortium (ANTHC)
Aleutian Pribilof Islands Association, Inc.
Arctic Slope Native Association, Ltd.
Bristol Bay Area Health Corporation
Chugachmiut
Copper River Native Association
Council of Athabascan Tribal Governments
Eastern Aleutian Tribes, Inc.
Ketchikan Indian Community
Kodiak Area Native Association
Maniilaq Association
Metlakatla Indian Community
Miami Health Consortium
Mount Sanford Tribal Consortium
Native Village of Eklutna
Northeastern Tribal Health System
Norton Sound Health Corporation
Riverside-San Bernadino County Indian Health, Inc.
Seldovia Village Tribe
Southcentral Foundation
SouthEast Alaska Regional Health Consortium (SEARHC)
Tanana Chiefs Conference, Inc.
Yakutat Tlingit Tribe
Yukon-Kuskokwim Health Corporation

* This list is updated periodically.

Friday,
December 5, 2003

Part III

Department of the
Interior
Bureau of Indian Affairs
Indian Entities Recognized and Eligible
To Receive Services From the United
States Bureau of Indian Affairs; Notice

VerDate jul<14>2003

10:34 Dec 04, 2003

Jkt 203001

PO 00000

Frm 00001

Fmt 4717

Sfmt 4717

E:\FR\FM\05DEN2.SGM

05DEN2

68180

Federal Register / Vol. 68, No. 234 / Friday, December 5, 2003 / Notices
Dated: November 21, 2003.
Aurene M. Martin,
Principal Deputy Assistant Secretary—Indian
Affairs.

DEPARTMENT OF THE INTERIOR
Bureau of Indian Affairs
Indian Entities Recognized and Eligible
To Receive Services From the United
States Bureau of Indian Affairs
AGENCY: Bureau of Indian Affairs,
Interior.
ACTION: Notice.
SUMMARY: Notice is hereby given of the
current list of 562 tribal entities
recognized and eligible for funding and
services from the Bureau of Indian
Affairs by virtue of their status as Indian
tribes. This notice is published pursuant
to section 104 of the Act of November
2, 1994 (Pub. L. 103–454; 108 Stat. 4791,
4792).
FOR FURTHER INFORMATION CONTACT:
Daisy West, Bureau of Indian Affairs,
Division of Tribal Government Services,
MS–320-MIB, 1849 C Street, NW.,
Washington, DC 20240. Telephone
number: (202) 513–7641.
SUPPLEMENTARY INFORMATION: This

notice is published in exercise of
authority delegated to the Assistant
Secretary—Indian Affairs under 25
U.S.C. 2 and 9 and 209 DM 8.
Published below is a list of federally
acknowledged tribes in the contiguous
48 states and in Alaska. The list is
updated from the notice published on
July 12, 2002 (67 FR 46328).
Several tribes have made changes to
their tribal name. To aid in identifying
tribal name changes, the tribe’s former
name is included with the new tribal
name. We will continue to list the
tribe’s former name for several years
before dropping the former name from
the list. We have also made several
corrections. To aid in identifying
corrections, the tribe’s previously listed
name is included with the tribal name.
The listed entities are acknowledged
to have the immunities and privileges
available to other federally
acknowledged Indian tribes by virtue of
their government-to-government
relationship with the United States as
well as the responsibilities, powers,
limitations and obligations of such
tribes. We have continued the practice
of listing the Alaska Native entities
separately solely for the purpose of
facilitating identification of them and
reference to them given the large
number of complex Native names.

VerDate jul<14>2003

10:34 Dec 04, 2003

Jkt 203001

Indian Tribal Entities Within the
Contiguous 48 States Recognized and
Eligible To Receive Services From the
United States Bureau of Indian Affairs
Absentee-Shawnee Tribe of Indians of
Oklahoma
Agua Caliente Band of Cahuilla Indians
of the Agua Caliente Indian
Reservation, California
Ak Chin Indian Community of the
Maricopa (Ak Chin) Indian
Reservation, Arizona
Alabama-Coushatta Tribes of Texas
Alabama-Quassarte Tribal Town,
Oklahoma
Alturas Indian Rancheria, California
Apache Tribe of Oklahoma
Arapahoe Tribe of the Wind River
Reservation, Wyoming
Aroostook Band of Micmac Indians of
Maine
Assiniboine and Sioux Tribes of the Fort
Peck Indian Reservation, Montana
Augustine Band of Cahuilla Mission
Indians of the Augustine Reservation,
California
Bad River Band of the Lake Superior
Tribe of Chippewa Indians of the Bad
River Reservation, Wisconsin
Bay Mills Indian Community, Michigan
Bear River Band of the Rohnerville
Rancheria, California
Berry Creek Rancheria of Maidu Indians
of California
Big Lagoon Rancheria, California
Big Pine Band of Owens Valley Paiute
Shoshone Indians of the Big Pine
Reservation, California
Big Sandy Rancheria of Mono Indians of
California
Big Valley Band of Pomo Indians of the
Big Valley Rancheria, California
Blackfeet Tribe of the Blackfeet Indian
Reservation of Montana
Blue Lake Rancheria, California
Bridgeport Paiute Indian Colony of
California
Buena Vista Rancheria of Me-Wuk
Indians of California
Burns Paiute Tribe of the Burns Paiute
Indian Colony of Oregon
Cabazon Band of Mission Indians,
California (previously listed as the
Cabazon Band of Cahuilla Mission
Indians of the Cabazon Reservation)
Cachil DeHe Band of Wintun Indians of
the Colusa Indian Community of the
Colusa Rancheria, California
Caddo Nation of Oklahoma (formerly
the Caddo Indian Tribe of Oklahoma)
Cahuilla Band of Mission Indians of the
Cahuilla Reservation, California
Cahto Indian Tribe of the Laytonville
Rancheria, California

PO 00000

Frm 00002

Fmt 4701

Sfmt 4703

California Valley Miwok Tribe,
California (formerly the Sheep Ranch
Rancheria of Me-Wuk Indians of
California)
Campo Band of Diegueno Mission
Indians of the Campo Indian
Reservation, California
Capitan Grande Band of Diegueno
Mission Indians of California:
Barona Group of Capitan Grande Band
of Mission Indians of the Barona
Reservation, California
Viejas (Baron Long) Group of Capitan
Grande Band of Mission Indians of
the Viejas Reservation, California
Catawba Indian Nation (aka Catawba
Tribe of South Carolina)
Cayuga Nation of New York
Cedarville Rancheria, California
Chemehuevi Indian Tribe of the
Chemehuevi Reservation, California
Cher-Ae Heights Indian Community of
the Trinidad Rancheria, California
Cherokee Nation, Oklahoma
Cheyenne-Arapaho Tribes of Oklahoma
Cheyenne River Sioux Tribe of the
Cheyenne River Reservation, South
Dakota
Chickasaw Nation, Oklahoma
Chicken Ranch Rancheria of Me-Wuk
Indians of California
Chippewa-Cree Indians of the Rocky
Boy’s Reservation, Montana
Chitimacha Tribe of Louisiana
Choctaw Nation of Oklahoma
Citizen Potawatomi Nation, Oklahoma
Cloverdale Rancheria of Pomo Indians
of California
Cocopah Tribe of Arizona
Coeur D’Alene Tribe of the Coeur
D’Alene Reservation, Idaho
Cold Springs Rancheria of Mono Indians
of California
Colorado River Indian Tribes of the
Colorado River Indian Reservation,
Arizona and California
Comanche Nation, Oklahoma (formerly
the Comanche Indian Tribe)
Confederated Salish & Kootenai Tribes
of the Flathead Reservation, Montana
Confederated Tribes of the Chehalis
Reservation, Washington
Confederated Tribes of the Colville
Reservation, Washington
Confederated Tribes of the Coos, Lower
Umpqua and Siuslaw Indians of
Oregon
Confederated Tribes of the Goshute
Reservation, Nevada and Utah
Confederated Tribes of the Grand Ronde
Community of Oregon
Confederated Tribes of the Siletz
Reservation, Oregon
Confederated Tribes of the Umatilla
Reservation, Oregon
Confederated Tribes of the Warm
Springs Reservation of Oregon
Confederated Tribes and Bands of the
Yakama Nation, Washington (formerly

E:\FR\FM\05DEN2.SGM

05DEN2

Federal Register / Vol. 68, No. 234 / Friday, December 5, 2003 / Notices
the Confederated Tribes and Bands of
the Yakama Indian Nation of the
Yakama Reservation)
Coquille Tribe of Oregon
Cortina Indian Rancheria of Wintun
Indians of California
Coushatta Tribe of Louisiana
Cow Creek Band of Umpqua Indians of
Oregon
Cowlitz Indian Tribe, Washington
Coyote Valley Band of Pomo Indians of
California
Crow Tribe of Montana
Crow Creek Sioux Tribe of the Crow
Creek Reservation, South Dakota
Death Valley Timbi-Sha Shoshone Band
of California
Delaware Nation, Oklahoma (formerly
the Delaware Tribe of Western
Oklahoma)
Delaware Tribe of Indians, Oklahoma
Dry Creek Rancheria of Pomo Indians of
California
Duckwater Shoshone Tribe of the
Duckwater Reservation, Nevada
Eastern Band of Cherokee Indians of
North Carolina
Eastern Shawnee Tribe of Oklahoma
Elem Indian Colony of Pomo Indians of
the Sulphur Bank Rancheria,
California
Elk Valley Rancheria, California
Ely Shoshone Tribe of Nevada
Enterprise Rancheria of Maidu Indians
of California
Ewiiaapaayp Band of Kumeyaay
Indians, California (formerly the
Cuyapaipe Community of Diegueno
Mission Indians of the Cuyapaipe
Reservation)
Federated Indians of Graton Rancheria,
California (formerly the Graton
Rancheria)
Flandreau Santee Sioux Tribe of South
Dakota
Forest County Potawatomi Community,
Wisconsin
Fort Belknap Indian Community of the
Fort Belknap Reservation of Montana
Fort Bidwell Indian Community of the
Fort Bidwell Reservation of California
Fort Independence Indian Community
of Paiute Indians of the Fort
Independence Reservation, California
Fort McDermitt Paiute and Shoshone
Tribes of the Fort McDermitt Indian
Reservation, Nevada and Oregon
Fort McDowell Yavapai Nation, Arizona
(formerly the Fort McDowell MohaveApache Community of the Fort
McDowell Indian Reservation)
Fort Mojave Indian Tribe of Arizona,
California & Nevada
Fort Sill Apache Tribe of Oklahoma
Gila River Indian Community of the Gila
River Indian Reservation, Arizona
Grand Traverse Band of Ottawa and
Chippewa Indians, Michigan
Greenville Rancheria of Maidu Indians
of California

VerDate jul<14>2003

10:34 Dec 04, 2003

Jkt 203001

Grindstone Indian Rancheria of WintunWailaki Indians of California
Guidiville Rancheria of California
Hannahville Indian Community,
Michigan
Havasupai Tribe of the Havasupai
Reservation, Arizona
Ho-Chunk Nation of Wisconsin
(formerly the Wisconsin Winnebago
Tribe)
Hoh Indian Tribe of the Hoh Indian
Reservation, Washington
Hoopa Valley Tribe, California
Hopi Tribe of Arizona
Hopland Band of Pomo Indians of the
Hopland Rancheria, California
Houlton Band of Maliseet Indians of
Maine
Hualapai Indian Tribe of the Hualapai
Indian Reservation, Arizona
Huron Potawatomi, Inc., Michigan
Inaja Band of Diegueno Mission Indians
of the Inaja and Cosmit Reservation,
California
Ione Band of Miwok Indians of
California
Iowa Tribe of Kansas and Nebraska
Iowa Tribe of Oklahoma
Jackson Rancheria of Me-Wuk Indians of
California
Jamestown S’Klallam Tribe of
Washington
Jamul Indian Village of California
Jena Band of Choctaw Indians,
Louisiana
Jicarilla Apache Nation, New Mexico
(formerly the Jicarilla Apache Tribe of
the Jicarilla Apache Indian
Reservation)
Kaibab Band of Paiute Indians of the
Kaibab Indian Reservation, Arizona
Kalispel Indian Community of the
Kalispel Reservation, Washington
Karuk Tribe of California
Kashia Band of Pomo Indians of the
Stewarts Point Rancheria, California
Kaw Nation, Oklahoma
Keweenaw Bay Indian Community,
Michigan
Kialegee Tribal Town, Oklahoma
Kickapoo Tribe of Indians of the
Kickapoo Reservation in Kansas
Kickapoo Tribe of Oklahoma
Kickapoo Traditional Tribe of Texas
Kiowa Indian Tribe of Oklahoma
Klamath Indian Tribe of Oregon
Kootenai Tribe of Idaho
La Jolla Band of Luiseno Mission
Indians of the La Jolla Reservation,
California
La Posta Band of Diegueno Mission
Indians of the La Posta Indian
Reservation, California
Lac Courte Oreilles Band of Lake
Superior Chippewa Indians of
Wisconsin
Lac du Flambeau Band of Lake Superior
Chippewa Indians of the Lac du
Flambeau Reservation of Wisconsin

PO 00000

Frm 00003

Fmt 4701

Sfmt 4703

68181

Lac Vieux Desert Band of Lake Superior
Chippewa Indians, Michigan
Las Vegas Tribe of Paiute Indians of the
Las Vegas Indian Colony, Nevada
Little River Band of Ottawa Indians,
Michigan
Little Traverse Bay Bands of Odawa
Indians, Michigan
Lower Lake Rancheria, California
Los Coyotes Band of Cahuilla & Cupeno
Indians of the Los Coyotes
Reservation, California (formerly the
Los Coyotes Band of Cahuilla Mission
Indians of the Los Coyotes
Reservation)
Lovelock Paiute Tribe of the Lovelock
Indian Colony, Nevada
Lower Brule Sioux Tribe of the Lower
Brule Reservation, South Dakota
Lower Elwha Tribal Community of the
Lower Elwha Reservation,
Washington
Lower Sioux Indian Community in the
State of Minnesota
Lummi Tribe of the Lummi Reservation,
Washington
Lytton Rancheria of California
Makah Indian Tribe of the Makah Indian
Reservation, Washington
Manchester Band of Pomo Indians of the
Manchester-Point Arena Rancheria,
California
Manzanita Band of Diegueno Mission
Indians of the Manzanita Reservation,
California
Mashantucket Pequot Tribe of
Connecticut
Match-e-be-nash-she-wish Band of
Pottawatomi Indians of Michigan
Mechoopda Indian Tribe of Chico
Rancheria, California
Menominee Indian Tribe of Wisconsin
Mesa Grande Band of Diegueno Mission
Indians of the Mesa Grande
Reservation, California
Mescalero Apache Tribe of the
Mescalero Reservation, New Mexico
Miami Tribe of Oklahoma
Miccosukee Tribe of Indians of Florida
Middletown Rancheria of Pomo Indians
of California
Minnesota Chippewa Tribe, Minnesota
(Six component reservations: Bois
Forte Band (Nett Lake); Fond du Lac
Band; Grand Portage Band; Leech
Lake Band; Mille Lacs Band; White
Earth Band)
Mississippi Band of Choctaw Indians,
Mississippi
Moapa Band of Paiute Indians of the
Moapa River Indian Reservation,
Nevada
Modoc Tribe of Oklahoma
Mohegan Indian Tribe of Connecticut
Mooretown Rancheria of Maidu Indians
of California
Morongo Band of Cahuilla Mission
Indians of the Morongo Reservation,
California

E:\FR\FM\05DEN2.SGM

05DEN2

68182

Federal Register / Vol. 68, No. 234 / Friday, December 5, 2003 / Notices

Muckleshoot Indian Tribe of the
Muckleshoot Reservation, Washington
Muscogee (Creek) Nation, Oklahoma
Narragansett Indian Tribe of Rhode
Island
Navajo Nation, Arizona, New Mexico &
Utah
Nez Perce Tribe of Idaho
Nisqually Indian Tribe of the Nisqually
Reservation, Washington
Nooksack Indian Tribe of Washington
Northern Cheyenne Tribe of the
Northern Cheyenne Indian
Reservation, Montana
Northfork Rancheria of Mono Indians of
California
Northwestern Band of Shoshoni Nation
of Utah (Washakie)
Oglala Sioux Tribe of the Pine Ridge
Reservation, South Dakota
Omaha Tribe of Nebraska
Oneida Nation of New York
Oneida Tribe of Indians of Wisconsin
Onondaga Nation of New York
Osage Tribe, Oklahoma
Ottawa Tribe of Oklahoma
Otoe-Missouria Tribe of Indians,
Oklahoma
Paiute Indian Tribe of Utah (Cedar City
Band of Paiutes, Kanosh Band of
Paiutes, Koosharem Band of Paiutes,
Indian Peaks Band of Paiutes, and
Shivwits Band of Paiutes)
Paiute-Shoshone Indians of the Bishop
Community of the Bishop Colony,
California
Paiute-Shoshone Tribe of the Fallon
Reservation and Colony, Nevada
Paiute-Shoshone Indians of the Lone
Pine Community of the Lone Pine
Reservation, California
Pala Band of Luiseno Mission Indians of
the Pala Reservation, California
Pascua Yaqui Tribe of Arizona
Paskenta Band of Nomlaki Indians of
California
Passamaquoddy Tribe of Maine
Pauma Band of Luiseno Mission Indians
of the Pauma & Yuima Reservation,
California
Pawnee Nation of Oklahoma
Pechanga Band of Luiseno Mission
Indians of the Pechanga Reservation,
California
Penobscot Tribe of Maine
Peoria Tribe of Indians of Oklahoma
Picayune Rancheria of Chukchansi
Indians of California
Pinoleville Rancheria of Pomo Indians
of California
Pit River Tribe, California (includes XL
Ranch, Big Bend, Likely, Lookout,
Montgomery Creek and Roaring Creek
Rancherias)
Poarch Band of Creek Indians of
Alabama
Pokagon Band of Potawatomi Indians,
Michigan and Indiana
Ponca Tribe of Indians of Oklahoma

VerDate jul<14>2003

10:34 Dec 04, 2003

Jkt 203001

Ponca Tribe of Nebraska
Port Gamble Indian Community of the
Port Gamble Reservation, Washington
Potter Valley Rancheria of Pomo Indians
of California
Prairie Band of Potawatomi Nation,
Kansas (formerly the Prairie Band of
Potawatomi Indians)
Prairie Island Indian Community in the
State of Minnesota
Pueblo of Acoma, New Mexico
Pueblo of Cochiti, New Mexico
Pueblo of Jemez, New Mexico
Pueblo of Isleta, New Mexico
Pueblo of Laguna, New Mexico
Pueblo of Nambe, New Mexico
Pueblo of Picuris, New Mexico
Pueblo of Pojoaque, New Mexico
Pueblo of San Felipe, New Mexico
Pueblo of San Juan, New Mexico
Pueblo of San Ildefonso, New Mexico
Pueblo of Sandia, New Mexico
Pueblo of Santa Ana, New Mexico
Pueblo of Santa Clara, New Mexico
Pueblo of Santo Domingo, New Mexico
Pueblo of Taos, New Mexico
Pueblo of Tesuque, New Mexico
Pueblo of Zia, New Mexico
Puyallup Tribe of the Puyallup
Reservation, Washington
Pyramid Lake Paiute Tribe of the
Pyramid Lake Reservation, Nevada
Quapaw Tribe of Indians, Oklahoma
Quartz Valley Indian Community of the
Quartz Valley Reservation of
California
Quechan Tribe of the Fort Yuma Indian
Reservation, California & Arizona
Quileute Tribe of the Quileute
Reservation, Washington
Quinault Tribe of the Quinault
Reservation, Washington
Ramona Band or Village of Cahuilla
Mission Indians of California
Red Cliff Band of Lake Superior
Chippewa Indians of Wisconsin
Red Lake Band of Chippewa Indians,
Minnesota
Redding Rancheria, California
Redwood Valley Rancheria of Pomo
Indians of California
Reno-Sparks Indian Colony, Nevada
Resighini Rancheria, California
(formerly the Coast Indian
Community of Yurok Indians of the
Resighini Rancheria)
Rincon Band of Luiseno Mission
Indians of the Rincon Reservation,
California
Robinson Rancheria of Pomo Indians of
California
Rosebud Sioux Tribe of the Rosebud
Indian Reservation, South Dakota
Round Valley Indian Tribes of the
Round Valley Reservation, California
(formerly the Covelo Indian
Community)
Rumsey Indian Rancheria of Wintun
Indians of California

PO 00000

Frm 00004

Fmt 4701

Sfmt 4703

Sac & Fox Tribe of the Mississippi in
Iowa
Sac & Fox Nation of Missouri in Kansas
and Nebraska
Sac & Fox Nation, Oklahoma
Saginaw Chippewa Indian Tribe of
Michigan
St. Croix Chippewa Indians of
Wisconsin
St. Regis Band of Mohawk Indians of
New York
Salt River Pima-Maricopa Indian
Community of the Salt River
Reservation, Arizona
Samish Indian Tribe, Washington
San Carlos Apache Tribe of the San
Carlos Reservation, Arizona
San Juan Southern Paiute Tribe of
Arizona
San Manual Band of Serrano Mission
Indians of the San Manual
Reservation, California
San Pasqual Band of Diegueno Mission
Indians of California
Santa Rosa Indian Community of the
Santa Rosa Rancheria, California
Santa Rosa Band of Cahuilla Mission
Indians of the Santa Rosa Reservation,
California
Santa Ynez Band of Chumash Mission
Indians of the Santa Ynez
Reservation, California
Santa Ysabel Band of Diegueno Mission
Indians of the Santa Ysabel
Reservation, California
Santee Sioux Nation, Nebraska
(formerly the Santee Sioux Tribe of
the Santee Reservation of Nebraska)
Sauk-Suiattle Indian Tribe of
Washington
Sault Ste. Marie Tribe of Chippewa
Indians of Michigan
Scotts Valley Band of Pomo Indians of
California
Seminole Nation of Oklahoma
Seminole Tribe of Florida, Dania, Big
Cypress, Brighton, Hollywood &
Tampa Reservations
Seneca Nation of New York
Seneca-Cayuga Tribe of Oklahoma
Shakopee Mdewakanton Sioux
Community of Minnesota
Shawnee Tribe, Oklahoma
Sherwood Valley Rancheria of Pomo
Indians of California
Shingle Springs Band of Miwok Indians,
Shingle Springs Rancheria (Verona
Tract), California
Shoalwater Bay Tribe of the Shoalwater
Bay Indian Reservation, Washington
Shoshone Tribe of the Wind River
Reservation, Wyoming
Shoshone-Bannock Tribes of the Fort
Hall Reservation of Idaho
Shoshone-Paiute Tribes of the Duck
Valley Reservation, Nevada
Sisseton-Wahpeton Oyate of the Lake
Traverse Reservation, South Dakota
(formerly the Sisseton-Wahpeton

E:\FR\FM\05DEN2.SGM

05DEN2

Federal Register / Vol. 68, No. 234 / Friday, December 5, 2003 / Notices
Sioux Tribe of the Lake Traverse
Reservation)
Skokomish Indian Tribe of the
Skokomish Reservation, Washington
Skull Valley Band of Goshute Indians of
Utah
Smith River Rancheria, California
Snoqualmie Tribe, Washington
Soboba Band of Luiseno Indians,
California (formerly the Soboba Band
of Luiseno Mission Indians of the
Soboba Reservation)
Sokaogon Chippewa Community,
Wisconsin
Southern Ute Indian Tribe of the
Southern Ute Reservation, Colorado
Spirit Lake Tribe, North Dakota
Spokane Tribe of the Spokane
Reservation, Washington
Squaxin Island Tribe of the Squaxin
Island Reservation, Washington
Standing Rock Sioux Tribe of North &
South Dakota
Stockbridge Munsee Community,
Wisconsin
Stillaguamish Tribe of Washington
Summit Lake Paiute Tribe of Nevada
Suquamish Indian Tribe of the Port
Madison Reservation, Washington
Susanville Indian Rancheria, California
Swinomish Indians of the Swinomish
Reservation, Washington
Sycuan Band of Diegueno Mission
Indians of California
Table Bluff Reservation—Wiyot Tribe,
California
Table Mountain Rancheria of California
Te-Moak Tribe of Western Shoshone
Indians of Nevada (Four constituent
bands: Battle Mountain Band; Elko
Band; South Fork Band and Wells
Band)
Thlopthlocco Tribal Town, Oklahoma
Three Affiliated Tribes of the Fort
Berthold Reservation, North Dakota
Tohono O’odham Nation of Arizona
Tonawanda Band of Seneca Indians of
New York
Tonkawa Tribe of Indians of Oklahoma
Tonto Apache Tribe of Arizona
Torres-Martinez Band of Cahuilla
Mission Indians of California
Tule River Indian Tribe of the Tule
River Reservation, California
Tulalip Tribes of the Tulalip
Reservation, Washington
Tunica-Biloxi Indian Tribe of Louisiana
Tuolumne Band of Me-Wuk Indians of
the Tuolumne Rancheria of California
Turtle Mountain Band of Chippewa
Indians of North Dakota
Tuscarora Nation of New York
Twenty-Nine Palms Band of Mission
Indians of California
United Auburn Indian Community of
the Auburn Rancheria of California
United Keetoowah Band of Cherokee
Indians in Oklahoma
Upper Lake Band of Pomo Indians of
Upper Lake Rancheria of California

VerDate jul<14>2003

10:34 Dec 04, 2003

Jkt 203001

Upper Sioux Community, Minnesota
Upper Skagit Indian Tribe of
Washington
Ute Indian Tribe of the Uintah & Ouray
Reservation, Utah
Ute Mountain Tribe of the Ute Mountain
Reservation, Colorado, New Mexico &
Utah
Utu Utu Gwaitu Paiute Tribe of the
Benton Paiute Reservation, California
Walker River Paiute Tribe of the Walker
River Reservation, Nevada
Wampanoag Tribe of Gay Head
(Aquinnah) of Massachusetts
Washoe Tribe of Nevada & California
(Carson Colony, Dresslerville Colony,
Woodfords Community, Stewart
Community, & Washoe Ranches)
White Mountain Apache Tribe of the
Fort Apache Reservation, Arizona
Wichita and Affiliated Tribes (Wichita,
Keechi, Waco & Tawakonie),
Oklahoma
Winnebago Tribe of Nebraska
Winnemucca Indian Colony of Nevada
Wyandotte Nation, Oklahoma (formerly
the Wyandotte Tribe of Oklahoma)
Yankton Sioux Tribe of South Dakota
Yavapai-Apache Nation of the Camp
Verde Indian Reservation, Arizona
Yavapai-Prescott Tribe of the Yavapai
Reservation, Arizona
Yerington Paiute Tribe of the Yerington
Colony & Campbell Ranch, Nevada
Yomba Shoshone Tribe of the Yomba
Reservation, Nevada
Ysleta Del Sur Pueblo of Texas
Yurok Tribe of the Yurok Reservation,
California
Zuni Tribe of the Zuni Reservation, New
Mexico
Native Entities Within the State of
Alaska Recognized and Eligible To
Receive Services From the United
States Bureau of Indian Affairs
Native Village of Afognak (formerly the
Village of Afognak)
Agdaagux Tribe of King Cove
Native Village of Akhiok
Akiachak Native Community
Akiak Native Community
Native Village of Akutan
Village of Alakanuk
Alatna Village
Native Village of Aleknagik
Algaaciq Native Village (St. Mary’s)
Allakaket Village
Native Village of Ambler
Village of Anaktuvuk Pass
Yupiit of Andreafski
Angoon Community Association
Village of Aniak
Anvik Village
Arctic Village (See Native Village of
Venetie Tribal Government)
Asa’carsarmiut Tribe (formerly the
Native Village of Mountain Village)
Native Village of Atka

PO 00000

Frm 00005

Fmt 4701

Sfmt 4703

68183

Village of Atmautluak
Atqasuk Village (Atkasook)
Native Village of Barrow Inupiat
Traditional Government
Beaver Village
Native Village of Belkofski
Village of Bill Moore’s Slough
Birch Creek Tribe
Native Village of Brevig Mission
Native Village of Buckland
Native Village of Cantwell
Native Village of Chanega (aka Chenega)
Chalkyitsik Village
Cheesh-Na Tribe (formerly the Native
Village of Chistochina)
Village of Chefornak
Chevak Native Village
Chickaloon Native Village
Native Village of Chignik
Native Village of Chignik Lagoon
Chignik Lake Village
Chilkat Indian Village (Klukwan)
Chilkoot Indian Association (Haines)
Chinik Eskimo Community (Golovin)
Native Village of Chitina
Native Village of Chuathbaluk (Russian
Mission, Kuskokwim)
Chuloonawick Native Village
Circle Native Community
Village of Clarks Point
Native Village of Council
Craig Community Association
Village of Crooked Creek
Curyung Tribal Council (formerly the
Native Village of Dillingham)
Native Village of Deering
Native Village of Diomede (aka Inalik)
Village of Dot Lake
Douglas Indian Association
Native Village of Eagle
Native Village of Eek
Egegik Village
Eklutna Native Village
Native Village of Ekuk
Ekwok Village
Native Village of Elim
Emmonak Village
Evansville Village (aka Bettles Field)
Native Village of Eyak (Cordova)
Native Village of False Pass
Native Village of Fort Yukon
Native Village of Gakona
Galena Village (aka Louden Village)
Native Village of Gambell
Native Village of Georgetown
Native Village of Goodnews Bay
Organized Village of Grayling (aka
Holikachuk)
Gulkana Village
Native Village of Hamilton
Healy Lake Village
Holy Cross Village
Hoonah Indian Association
Native Village of Hooper Bay
Hughes Village
Huslia Village
Hydaburg Cooperative Association
Igiugig Village
Village of Iliamna

E:\FR\FM\05DEN2.SGM

05DEN2

68184

Federal Register / Vol. 68, No. 234 / Friday, December 5, 2003 / Notices

Inupiat Community of the Arctic Slope
Iqurmuit Traditional Council (formerly
the Native Village of Russian Mission)
Ivanoff Bay Village
Kaguyak Village
Organized Village of Kake
Kaktovik Village (aka Barter Island)
Village of Kalskag
Village of Kaltag
Native Village of Kanatak
Native Village of Karluk
Organized Village of Kasaan
Native Village of Kasigluk
Kenaitze Indian Tribe
Ketchikan Indian Corporation
Native Village of Kiana
King Island Native Community
King Salmon Tribe
Native Village of Kipnuk
Native Village of Kivalina
Klawock Cooperative Association
Native Village of Kluti Kaah (aka Copper
Center)
Knik Tribe
Native Village of Kobuk
Kokhanok Village
Native Village of Kongiganak
Village of Kotlik
Native Village of Kotzebue
Native Village of Koyuk
Koyukuk Native Village
Organized Village of Kwethluk
Native Village of Kwigillingok
Native Village of Kwinhagak (aka
Quinhagak)
Native Village of Larsen Bay
Levelock Village
Lesnoi Village (aka Woody Island)
Lime Village
Village of Lower Kalskag
Manley Hot Springs Village
Manokotak Village
Native Village of Marshall (aka Fortuna
Ledge)
Native Village of Mary’s Igloo
McGrath Native Village
Native Village of Mekoryuk
Mentasta Traditional Council
Metlakatla Indian Community, Annette
Island Reserve
Native Village of Minto
Naknek Native Village
Native Village of Nanwalek (aka English
Bay)
Native Village of Napaimute
Native Village of Napakiak

VerDate jul<14>2003

10:34 Dec 04, 2003

Jkt 203001

Native Village of Napaskiak
Native Village of Nelson Lagoon
Nenana Native Association
New Koliganek Village Council
(formerly the Koliganek Village)
New Stuyahok Village
Newhalen Village
Newtok Village
Native Village of Nightmute
Nikolai Village
Native Village of Nikolski
Ninilchik Village
Native Village of Noatak
Nome Eskimo Community
Nondalton Village
Noorvik Native Community
Northway Village
Native Village of Nuiqsut (aka Nooiksut)
Nulato Village
Nunakauyarmiut Tribe (formerly the
Native Village of Toksook Bay)
Native Village of Nunapitchuk
Village of Ohogamiut
Village of Old Harbor
Orutsararmuit Native Village (aka
Bethel)
Oscarville Traditional Village
Native Village of Ouzinkie
Native Village of Paimiut
Pauloff Harbor Village
Pedro Bay Village
Native Village of Perryville
Petersburg Indian Association
Native Village of Pilot Point
Pilot Station Traditional Village
Native Village of Pitka’s Point
Platinum Traditional Village
Native Village of Point Hope
Native Village of Point Lay
Native Village of Port Graham
Native Village of Port Heiden
Native Village of Port Lions
Portage Creek Village (aka Ohgsenakale)
Pribilof Islands Aleut Communities of
St. Paul & St. George Islands
Qagan Tayagungin Tribe of Sand Point
Village
Qawalangin Tribe of Unalaska
Rampart Village
Village of Red Devil
Native Village of Ruby
Saint George Island (See Pribilof Islands
Aleut Communities of St. Paul & St.
George Islands)
Native Village of Saint Michael
Saint Paul Island (See Pribilof Islands
Aleut Communities of St. Paul & St.
George Islands)

PO 00000

Frm 00006

Fmt 4701

Sfmt 4703

Village of Salamatoff
Native Village of Savoonga
Organized Village of Saxman
Native Village of Scammon Bay
Native Village of Selawik
Seldovia Village Tribe
Shageluk Native Village
Native Village of Shaktoolik
Native Village of Sheldon’s Point
Native Village of Shishmaref
Shoonaq’ Tribe of Kodiak
Native Village of Shungnak
Sitka Tribe of Alaska
Skagway Village
Village of Sleetmute
Village of Solomon
South Naknek Village
Stebbins Community Association
Native Village of Stevens
Village of Stony River
Takotna Village
Native Village of Tanacross
Native Village of Tanana
Native Village of Tatitlek
Native Village of Tazlina
Telida Village
Native Village of Teller
Native Village of Tetlin
Central Council of the Tlingit & Haida
Indian Tribes
Traditional Village of Togiak
Tuluksak Native Community
Native Village of Tuntutuliak
Native Village of Tununak
Twin Hills Village
Native Village of Tyonek
Ugashik Village
Umkumiute Native Village
Native Village of Unalakleet
Native Village of Unga
Village of Venetie (See Native Village of
Venetie Tribal Government)
Native Village of Venetie Tribal
Government (Arctic Village and
Village of Venetie)
Village of Wainwright
Native Village of Wales
Native Village of White Mountain
Wrangell Cooperative Association
Yakutat Tlingit Tribe
[FR Doc. 03–30244 Filed 12–4–03; 8:45 am]
BILLING CODE 4310–4J–P

E:\FR\FM\05DEN2.SGM

05DEN2

